EXHIBIT 10.2.1

 

[img1.jpg]


 

April 2, 2008

 

SunTrust Bank, as Administrative Agent

303 Peachtree St., NE

Atlanta, GA 30308

ATTN: Agency Services

 

 

Re:

Termination of Revolving Commitments for

 

Havertys Credit Services, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

We refer to that certain Revolving Credit Agreement, dated as of August 26,
2005, among Company, SunTrust Bank as Administrative Agent and the lenders from
time to time parties thereto (as amended or modified, the “Credit Agreement”).

 

The Company hereby reduces the Revolving Commitments to $0, confirms that all
Obligations have been paid in full and terminates the Credit Agreement.

 

 

Very truly yours,

 

HAVERTYS CREDIT SERVICES, INC.

 

 

 

 

By:

/s/ Dennis L. Fink

Name:

Dennis L. Fink

Title:

President

 

 

 